344 F.2d 958
Mark John BEUFVE, Appellant,v.UNITED STATES of America, Appellee.
No. 22537.
United States Court of Appeals Fifth Circuit.
April 29, 1965.

Mark John Beufve, Chillicothe, Ohio, for appellant.
Clinton Ashmore, U.S. Atty., Tallahassee, Fla., for appellee.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
It is ordered, That leave to appeal in forma pauperis is hereby granted.  The order of the district court is vacated and the case is remanded to the district court for a hearing as to whether the appellant was misled by the trial judge as to the maximum sentence.  Marvel v. United States, 85 S. Ct. 953.